Order entered September 26, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00653-CV

                             DONAL R. SCHMIDT, JR., Appellant

                                                 V.

                                      BPC CORP., Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-03379-C

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated June 17, 2014, we

notified the official court reporter County Court at Law no. 3 that the reporter’s record was

overdue. We directed the court reporter to file the record within thirty days. To date, we have

not received any response.

       Accordingly, we ORDER Court Reporter Janet Wright to file, within FIFTEEN DAYS

of the date of this order, either (1) the reporter’s record; (2) written verification that no hearings

were recorded; or (3) written verification that appellant has not requested or made payment

arrangements for the record. We notify appellant that if we receive verification he has not

requested, paid for, or made arrangements to pay for the reporter’s record, we will
order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c)




                                                   /s/     ELIZABETH LANG-MIERS
                                                           JUSTICE